DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
	The information disclosure statements filed on 10/25/2021 and 7/28/2020 have been considered.
	Drawings
	The drawings filed on 7/28/2020 are acceptable.
	Specification
	The abstract of the disclosure and the specification filed on 7/28/2020 are  acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hsieh et al. (US 2007/0120269).
Regarding claim ,1 Hsieh discloses:
A method, comprising: 
providing an interconnect structure disposed over a semiconductor substrate, wherein the interconnect structure includes a metal line (205, ¶0016); 
forming a first dielectric layer (203, ¶0016) over the metal line (205);
patterning the first dielectric layer to expose a portion of the metal line in a first opening (“pads 205 are exposed” ¶0016); 
forming a pattern-forming layer (207) over the first dielectric layer, thereby filling the first opening (¶0016); 
forming a second opening (221, ¶0016) in the pattern-forming layer (207); 
forming a footing profile (sidewalls of 221) to laterally extend the second opening (221, the opening and footing profile are accomplished in a single step); 
forming a redistribution layer (RDL, 213) in the second opening, such that the RDL is electrically coupled to the metal line205), wherein the RDL includes a curved top surface; and 
forming a second dielectric layer (241, ¶0018) over the RDL (213).  
Regarding claim 3, Hsieh further discloses:
wherein forming the pattern-forming layer (207) includes forming a photoresist layer on the first dielectric layer (¶0016).
Regarding claim 5, Hsieh further discloses:
wherein forming the pattern-forming layer includes forming a bottom layer (207) on the first dielectric layer and subsequently forming a photoresist layer (¶0016) on the bottom layer.  
Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art does not disclose “a redistribution layer (RDL) disposed over the first dielectric layer, wherein the RDL extends through the first dielectric layer to contact the conductive line, and wherein the RDL includes a curved top surface and a footing profile disposed over a top surface of the first dielectric layer; 21 4852-7126-6230 v.1Attorney Docket No. P20192041US00/24061.4054US01 Customer No. 42717 a second dielectric layer disposed over the RDL; a protection layer disposed over the second dielectric layer; and a conductive feature disposed over and electrically coupled to the RDL” in combination with the remaining claimed features.  
Regarding claim 17, the prior art does not disclose 17. A semiconductor structure, comprising: a first passivation layer disposed over a metal line; a copper-containing redistribution layer (RDL) disposed over the first passivation layer, wherein the copper-containing RDL is electrically coupled to the metal line, and wherein a portion of the copper-containing RDL in contact with a top surface of the first passivation layer forms an acute angle; a second passivation layer disposed over the copper-containing RDL, wherein an interface between the second passivation layer and a top surface of the copper-containing RDL is curved; 22 4852-7126-6230 v.1Attorney Docket No. P20192041US00/24061.4054US01 Customer No. 42717 a polymeric layer disposed over the second passivation layer, wherein a portion of the polymeric layer extends to contact the copper-containing RDL; a bump electrically coupled to the copper-containing RDL” in combination with the remaining claimed features.
Claims 2, 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Hsieh does not disclose “forming a seed layer on the first dielectric layer before forming the pattern-forming layer; and removing portions of the seed layer not covered by the RDL before forming the second dielectric layer” in combination with the remaining claimed features.
Regarding claim 4, the prior art does not disclose “wherein forming the second opening includes performing a first photolithography process to the photoresist layer, and wherein forming the footing profile includes performing a second photolithography process to the photoresist layer after performing the first photolithography process” in combination with the remaining claimed features. 
Regarding claim 6, the prior art does not disclose “wherein the bottom layer includes silicon and wherein the photoresist layer is substantially free of silicon” in combination with the remaining claimed features.
Regarding claim 8,  the prior art does not disclose “wherein forming the RDL includes performing a bottom- up plating process” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899